Title: From Alexander Hamilton to Daniel Jackson, 13 March 1800
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            NY. March 13th. 1800
          
          I have received your letter of the sixth instant with it’s enclosure.
          The General Order of the last year was is a permanent one, and applies, to all future Contractors. You will therefore insist upon having it complied with. I do not exactly understand your order of the fifth instant on the Contractor’s Agent. Do you mean that one quarter of salt beef, one quarter of salt pork, and one half of fresh provisions be issued daily, or that the quantities issued of these several kinds shall be such as to amount, upon the whole, to this proportion, issuing one kind only, on one day. If the first be your meaning, I think it improper, and must request you to correct as it, as the Contractor would be exposed to an unreasonable trouble to in making the necessary divisions and subdivisions. If the last be your meaning it is perfectly right and you will insist upon the Contractor’s compliance.
          Vinegar does not form part of the ordinary ration, but such provision is made with by law with respect to it that the Contractors are bound to furnish it in such sta at posts situated like that of New-Port—You will therefore insist that the Contractor upon it’s being supplyed to the troops there.
          I do not think it expedient to make the appointment proposed at the close of your letter untill it is ascertained that the Contractor will not do his duty. In that case I shall not hesitate to find a substitute for him.
          The — provisions and wood ought to should be delivered at the posts themselves, and not The troops ought not to be obliged to go to a different distant place to receive them.
          Major Jackson—
        